Citation Nr: 1623152	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-00 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for neurogenic bladder, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing before the undersigned in July 2014.  A transcript is associated with the claims folder. 

In a September 2014 rating decision, the Board remanded the issues of entitlement to an increased rating for relaxation, sphincter ani with constipation and entitlement to an increased rating for neurogenic bladder.  

In a February 2015 rating decision, the Appeals Management Center (AMC) assigned a 100 percent rating for the Veteran's relaxation, sphincter ani with constipation, effective September 15, 2008.  As such, the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was in receipt of a total disability rating based on individual unemployability (TDIU) from February 1, 1970, to September 14, 2008.  Effective September 15, 2008, he was awarded a 100 percent rating for relaxation, sphincter ani with constipation and special monthly compensation (SMC) on account of being housebound.  

As noted in the September 2014 Board remand, the issue of entitlement to service connection for depression was raised in the July 2014 Board hearing (Hearing Transcript p. 15), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the July 2014 Board hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the previous remand, the Veteran's neurogenic bladder has been rated under Diagnostic Code 7512, at the maximum 60 percent.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).  As the issue of extraschedular consideration has been raised by the record, the Board finds that an additional remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Refer the question of entitlement to an extra schedular rating for neurogenic bladder to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).

2. If the claim remains denied, issue a supplemental statement of the case, then return the record to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

